Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,729,822 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 	A) The previous objection to claims 31-40, 51-53 and 56-60 are withdrawn in light of Applicant’s amendment.
	B) The previous rejection of claims 31-33, 35-40, and 56-59 under 35 USC 102(a0(1) as being anticipated by Sivakumar, claims 31-33, 35-40, 51-53, and 56-60 under 35 USC 103 as being unpatentable over Veiseh in view of Sivakumar are withdrawn in light of Applicant’s amendment.
	C) The previous rejection of claims 31-40, 51, and 56-60 on the ground of nonstatutory double patenting over US Patent No. 10,729,822 B2 is withdrawn in light of the terminal disclaimer filed as discussed above.
	D) The previous rejection of claims 31-40, 51, and 56-60 as being provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/892,980 (reference application) is withdrawn.  Since the provisional nonstatutory double patenting rejection is the only rejection remaining in this application, and this application has an effective US filing date (taking into account benefit under 35 USC 120) compared to Application No. 16/892,980, the rejection in this application having the earliest effective US filing date should be withdrawn.  See MPEP § 804 (I)(B)(1)(b)(i).  
	E) The closest prior art of record, Sivakumar teaches A1=A2=-C(=O)-.  However, Sivakumar does not teach or suggest A1 is -S(=O)2-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767